Title: To James Madison from William Walton Jr. (Abstract), 6 February 1805
From: Walton, William, Jr.
To: Madison, James


6 February 1805, Santo Domingo. “Considering it the duty of every citizen of the U.S. to assist another in distress I have made it my pleasure during my Stay is [sic] this place; & the opportunities have not been wanting. The capture of so many vessels in this part of the world, succeeded by the distresses of many of their crews; call aloud for the interference of one charged with the powers of his country. To this effect, when last in America I made application to you, for the nommination of consul.” General Ferrand told Turreau “that he would receive me with pleasure in that capacity, & give me every prieminence that the convention between our respective countries gave claim to.”
“The ship Hope belonging to Geoe. Barnwell of New York & the Scr. William of Hollowell, laden with Staves & provisions & evidently bound to Jamaica were captured by the French States Schr. L’Amitié near Turks Island & sent to Mayaguez in Porto Rico, & being there refused admission after being plundered, & the crews dispersed; they arrived into Sammaná in the East end of the Island. I interfered in this case & hourly expect not only the reversion of the vessels, but an indemnification of all the losses Sustained. This makes the ninth & tenth cases that by my exertions I have obtained favourable sentences. Another evil that wants a remedy; is, that Captains who have engaged Seamen at a high rate at home, on arriving here find many that will almost work their passages to get home; So that they either ill treat or dismiss the former to replace them by the latter; & by other means acting against the different acts for the relief of Seamen; more particularly by leaving the Sick on shore.
“As this part of the island where the French Government resides, is in every sense freed from the incursions of the enemy; it is my intention to make it my residence for some time; & as my trade forms the principal part of that of this city; I see the necessity of this appointment the more evident being that the trade increases daily.
“General Ferrand the Commander in chief is the friend of the Americans & disposed to render thim [sic] every service & justice in his power; and I beg leave to refer you to the letters he has written on this Subject to their Minister in America. I refer you also to the Merchts. & Insurance companies in Baltimore with regard to my merits for an office of this nature in which I am greatly assisted by a perfect knowlege of the prevalent languages of this country.
“If this measure meets your concurrence, it would be advisable to accompany your instructions by a letter to the General requesting my concurrence in all American vessels tried on suspicion of contravention; for many have been innocently condemned.

“My brother Michael Walton will give you every security if required for the due fulfilment of this charge; for it will always be my greatest pleasure to render my countrymen services; & my government my duty.”
